Citation Nr: 1422938	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Muskogee, Oklahoma. 

In a July 2012 VA Form 9, the Appellant requested a Board Videoconference hearing. The hearing was scheduled for April 2013 and the Appellant failed to report. Because the Appellant did not appear for the hearing, and has not requested to reschedule the hearing, the hearing request is considered withdrawn.

A review of the Virtual VA paperless claims processing system reveals the Appellant's Informal Hearing Presentation (IHP) submitted by her representative organization, Veterans of Foreign Wars of the United States.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died of sudden death due to a myocardial infarction.

2. At the time of his death, the Veteran was in receipt of service connection for right knee chondrocalcinosis at a 10 percent evaluation, left knee chondrocalcinosis at a 10 percent evaluation, degenerative joint disease of the right ankle at a 10 percent evaluation, degenerative joint disease of the left ankle at a 10 percent evaluation, cervical spondylitis at a 10 percent evaluation, thoracic spondylitis at a 10 percent evaluation, degenerative disc disease of the lumbar spine at a 10 percent evaluation, a right hip condition at a 10 percent evaluation and a left hip condition at a 10 percent evaluation. He was also in receipt of individual unemployability benefits effective June 2001.

3. The Veteran did not have any disability of service origin that contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.


CONCLUSIONS OF LAW

1. The criteria for benefits under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).

2. The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death. In such a case, VA must provide a claimant: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA provided the Appellant with a Hupp-compliant VCAA letter in July 2006. VA notified the Appellant of the evidence needed to substantiate the claim, whether based on a service-connected or non-service-connected disability, identified the type of evidence that would best do so, notified her of VA's duty to assist, and indicated that it was developing her claim pursuant to that duty. VA also identified all of the conditions for which the Veteran was in receipt of service connection at the time of his death. VA noted that it would make reasonable efforts to assist the Appellant in obtaining all other outstanding evidence provided she identified its source(s). VA also noted that it was the Appellant's ultimate responsibility to ensure VA's receipt of all pertinent evidence. 

The duty to assist provisions of the VCAA have been met. The claims file contains the Veteran's death certificate, copies of the Veterans' service treatment records and lay statements from the Appellant. The Veteran's VA and private medical treatment records were already associated with the claims file.  

Many of the Veteran's service personnel records are not available. In a January 2012 response, NPRC informed VA that no service personnel records were on file and the records were "fire related." In May 2012, the Appellant was notified by the RO that the Veteran's service personnel records might have been destroyed in a fire. Under such circumstances, there are heightened obligations to assist the appellant in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992). The service personnel records are not relevant to the outcome in this case.  The Appellant has not filed, nor was there pending at the time of the Veteran's death, any new claims for service connection. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103.

Analysis of the Claim 

Entitlement to Service Connection for DIC under 38 U.S.C.A. § 1318.

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318  if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war (POW) who died after September 30, 1999. 38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2) ; (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308  but determines that benefits were payable under 38 U.S.C.A. § 5309 . 38 C.F.R. § 3.22(b).

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the Veteran's disability ratings during life.  During his lifetime, he was service-connected for a combined 90 percent rating from June 2001, and was granted entitlement to Individual Unemployability from June 2001. He died in February 2011. Thus, the 100 percent rating was in effect for a period of less than ten years, and the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1)  and 38 C.F.R. §§ 3.22(a)(1), (2)(i).

During the appeal period, the Appellant asserted the Veteran was a POW. Because the record contains a photocopy of what appears to be a VA identification card, with a photo of the Veteran, and an annotation "SERVICE CONNECTED FORMER POW," followed by the Veteran's name, the Board remanded the appeal in June 2013 to allow the Appellant to produce the original identification card. In accordance with the Board remand, the RO contacted the Veterans Health Administration (VHA) to determine the facts and circumstances of the issue of the card in question. In February 2014, the Appellant notified the RO that the Veteran was not a POW. Thus, DIC benefits are not available to the appellant under 38 U.S.C.A. § 1318(b)(3)  and 38 C.F.R. §§ 3.22(a)(1), (2)(iii) .

The Board need not review whether there is any other disability of record that could have been service-connected and then assigned a total rating for the appropriate period of time or review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318 , also known as "hypothetical entitlement." Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22. The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date. See Tarver, supra. Therefore, consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318  is legally precluded in this case. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Appellant has not alleged or argued CUE in a prior decision. The appellant has not identified any error committed in any prior rating or Board decision. DIC benefits are not available on that basis. See 38 C.F.R. § 3.22 (b)(3).

Again, the Board has considered the benefit of the doubt rule for this claim, but, as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.



Service Connection for the Veteran's Cause of Death

The Appellant contends that the Veteran's service connected disabilities of his lower extremities contributed to him falling outside during a snow and ice storm. The Appellant further contends that the Veteran's fall and inability to stand up led to the heart attack that caused his death. Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of death of a veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the veteran's death. 38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312. 

The death of a veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

No medical evidence has been presented which indicates that any of the Veteran's service connected disabilities, or any disability related to service, were the principal cause of death, or contributed substantially or materially to death. There was no autopsy conducted nor was there any ambulance or police report submitted to support the Appellant's assertion that the Veteran fell before he suffered a fatal heart attack. 

The Board has carefully considered the Appellant's statements and account of the Veteran's trouble standing the day before he allegedly fell to his death. While the Board finds that she is competent to report witnessing the Veteran's difficulty standing on his own due to his service connected disabilities the day before he died, she is not competent to state with certainty what happened the day he died, specifically that he fell and then suffered a heart attack due to his fall. The Appellant was not present when the Veteran suffered the fatal heart attack and is not medically qualified to provide a medical causation between the Veteran's service connected disabilities and the cause of the Veteran's death. 

The preponderance of the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service, including his service-connected disabilities. The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102  (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.






ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318  is denied.

Service connection for the cause of the Veteran's death is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


